Opinion
per Curiam,
*582On November 11, 1884, a petition was presented to the City Council of Columbia asking that an election be ordered under the provisions of the local option law. Gen. Stat., § 1746. No quorum being present, the matter was postponed until the next regular meeting of Council on November 25, when it was referred to a committee to ascertain and report whether the petition was signed by the required number of citizens. Before action taken by this committee, this application was made to the Supreme Court November 26 for a writ of mandamus requiring the City Council to order such election. The Council in their return state that their committee inform them that the petition is *583not signed by the requisite number. This allegation was traversed by the relators. The court referred this issue of fact to a referee, who took testimony and reported that 505 votes were cast in the next preceding municipal election; that there were unauthorized signatures to the petition; but that there were authorized signatures of 165 legal voters, and of nin'e other voters who had not heretofore registered.
This court, after argument, thereupon adjudged that the petition was signed by a number “equal to one-third of the number of votes cast in the next preceding municipal election ;” but that the City Council had not refused to discharge their ministerial duty, nor been guilty of unnecessary or unreasonable delay, and therefore the relators were not entitled to the writ of mandamus prayed for.